DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/10/2020.
	Claims 2, 3, 5, 6, 8, 9, 12 and 13 have been cancelled. 
	Claims 1, 11 and 14 have been amended. 
	Claims 1, 4, 7, 10-11 and 14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 11/10/2020:
Regarding claim rejection 35 USC §101:
	In light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), and claim amendments and Applicant’s remark filed on 11/10/2020, the examiner is withdrawing the § 101 rejections.

Regarding claim rejection 35 USC §103:
	Applicant’s arguments with respect to claims 1, 4, 7, 10-11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim (1):
“electronic control unit”.
Claim (11): 
“traveling control unit”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “traveling control unit” without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, the claim 11 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed functions of “traveling control unit”.



	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	The dependent claim 11 is indefinite, because of the claim limitations of “acquire control plan information which includes a traveling course information that is planned by a traveling control unit”. It is unclear what the corresponding structure(s) are for the claim limitations “a traveling control unit” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim?  This renders the claim indefinite. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 7, 10-11 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Breed (US 2010/0280751 A1, hereinafter “Breed”) in view of OGAMI et al (JP4852941B2, hereinafter “OGAMI”) further in view of GREENE (US 7,710,248 B2, hereinafter “GREENE”). 
	Regarding Claims 1 and 14. Breed discloses a surrounding environment recognition device that is mounted in a vehicle, comprising:
	A processor (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”) coupled to an electronic control unit (ECU) that controls engine speed (Breed, Fig. 5, [0489]; “a velocity sensor 76”), braking (Breed, Fig. 5, [0488]; “a brake servo 70”) and steering (Breed, Fig. 5, [0488]; “a steering servo 72”. [0517]; “Processor 100A is coupled to … brake system 70A, steering system 72A and throttle system 74A”), wherein the processor is programmed to:
	acquire traveling path information indicating a traveling path for the vehicle (Breed, Fig. 4; “Navigation system 46”. Fig. 5; “GPS receiver 52” + “DGPS receiver 54”. [0447]; “navigation system 46 which may then receive information about a travel lane the vehicle is traveling on and guide an operator of the vehicle based on the accurate positional information and travel lane information”. [0081]; “the driver will enter his or her destination so that the vehicle knows ahead of time where to exit”);
	acquire first information indicating positional relationship information (Breed, See “Accurate Navigation [0099-0109]; “positon determination”. Fig. 4; “Map data 48”. [0476]; “The map database 48 contains … data on the edges of the lanes of the roadway and the edges of the roadway, and the location of all stop signs and stoplights and other traffic control devices such as other types of road signs”. [0483- 0494] such as [0484]; “Radar 62 is primarily used to scan an environment close to and further from the vehicle than the range of the cameras , speed information (Breed, [0205]; “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter … The data may include, when the transmitter is a moving vehicle, the velocity, speed, the direction of travel, the estimated travel path and the destination of the vehicle”) and direction information (Breed, Fig. 5; “Camera 60”, “Radar 62”, “Laser Radar 64”, “Warning Light/Sound 66”, “Velocity Sensor 76”, “Spotlight Sensor 92”, “Weather Sensors 88”, and “MIR, RFID 86”. [0121];) for each of a plurality of environment elements (Breed, [0130]; “The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc.”)
	 for each of the plurality of environment elements (Breed, Fig. 5; “identify/ascertain the identity of objects in range based on reflections 108”) , upon determining a respective environment element is within an area or a section of the traveling path of the vehicle (Breed, Fig. 12a; “is absolute position of vehicle approaching close to edge of roadway 136?”. Fig. 12c; “is absolute position of vehicle approaching close to a red stoplight 154?”. Fig. 12b; “is absolute position of vehicle approaching close to a yellow line 146?”. See Fig. 25; “assess potential for collision/consequences of potential collision with object 112”)), 
	Transmit corresponding first information of the respective environment element to the electronic control unit (Breed, [0118]; “ a control system that controls the steering, acceleration and perhaps the vehicle brakes based on its knowledge of the location of the vehicle, highway boundaries and other nearby vehicles”. Fig. 25; “effect countermeasure if collision is likely 114”), which is configured to automatically adjust at least one of engine speed, braking and steering (Breed, Fig. 12a; “sound alarm and/or guide vehicle to shoulder 140”. Fig. 12b; “sound alarm and/or guide vehicle from yellow line to shoulder 140”. Fig. 12c; “sound alarm and/or guide vehicle to shoulder140”. [0546]; “If yes, an alarm and/or warning system will be activated and/or the system will take control of the vehicle (at 140) to guide it to a shoulder of the roadway or other safe location”. [0230]; “potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle”. See [0576-0548]).

	Breed substantially discloses the claimed invention; however, Breed fails to explicitly disclose the “calculate a distance along the acquired traveling path of the respective environment element form the vehicle calculate a time of the vehicle approaching the respective environment element along the acquired traveling path, and based on the calculated distance and the calculated time determine a degree of association of the respective environment element with the vehicle that indicates a relevance of the respective environment element to the vehicle traveling on the traveling path”. However, OGAMI teaches:
	calculate a distance along the acquired traveling path of the respective environment element form the vehicle (OGAMI, [0027]; “when the PCS-ECU 12 detects the presence of a forward obstacle based on the output of the obstacle sensor 14, the distance and relative speed with respect to the forward obstacle and the course of the host vehicle are thereafter determined at regular intervals”),
	 calculate a time (OGAMI, [0027]; “collision prediction time”) of the vehicle approaching the respective environment element along the acquired traveling path (OGAMI, [0027]; “collision prediction time”), and based on the calculated distance and the calculated time determine a degree of association (OGAMI, [0027]; “collision possibility”. based on the position of the front obstacle with respect to the course, the possibility that the own vehicle collides with the front obstacle at the present time (collision possibility) is calculated … The value may be a value corresponding to the time obtained by dividing by (collision prediction time). In this case, the shorter the collision prediction time, the larger the value”) of the respective environment element with the vehicle that indicates a relevance of the respective environment element to the vehicle traveling on the traveling path (OGAMI, [0028]; “the PCS-ECU 12 sets a , 
	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of calculating the distance between an element and a vehicle on the traveling path, calculating the time to reach the element by the car, based on the calculate distance and time, determining association degree between the element and the vehicle traveling on the traveling path, as taught by OGAMI, to known device of Breed for preventing accidents/collisions to yield predictable results in order to guide a vehicle to a safe situation and prevent accidents and casualties.   

	The combination Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “For each of the plurality of environment elements, in descending order based on respective degrees of association and upon determining the respective degree of association is greater than a predetermined threshold”. However, GREENE teaches:
	For each of the plurality of environment elements, in descending order based on respective degrees of association (GREENE, Fig. 2B, Col.7, lines 20-45; “the reasoning layer … sensor data enters the reasoning layer … preliminary assesordetects the slightest chance of an accident … performs the assessment  and upon determining the respective degree (GREENE, col. 13, lines 21-24; “A warning deadline is computed based on the predicted accident time … and a safe stopping distance or safe stopping time for the primary principal”) of association is greater than a predetermined threshold (GREENE, Fig. 14, Col. 12, lines 49-53; “The system computes the probability of collision considering each of the overlapping prismatoids separately, tier by tier, estimating the probability based on the amount of overlap, and then using the highest probability among the overlapping tiers”. Col. 26, lines 55-56; “only those assessments for which the utilities are above the threshold T are considered for warning. Col. 28, lines 4-43; “Selecting the warnings for which the utilities are greater than or equal to a predetermined threshold”).
	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings in descending order based on respective degrees of association for each of the plurality of environment elements upon determining the respective degree of association is greater than a predetermined threshold, as taught by GREENE, to known device of Breed for preventing 

	Regarding claim 4. The combination of Breed in view of OGAMI further in view of GREENE disclose the surrounding environment recognition device according to claim 1, wherein the processor is further programmed to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”):
	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “estimate a prospective position of a respective environment element, using the first information, calculates a point, a section, or an area where the prospective position of the environment element overlaps the traveling path, and wherein  the point, the section, or the area  on the traveling path, to which the environment element relates is the point, the section, or the area where the prospective position of the environment element overlaps the traveling path, respectively”. However, GREENE teaches:
estimate a prospective position (GREENE, “X” and “Y” of Fig. 6”) of a respective environment element (GREENE, Fig. 6; col. 3, lines 4-6; “segmented cone representing the future states of a principal that is likely to move along a straight line , using the first information, calculates a point, a section, or an area where the prospective position of the environment element overlaps the traveling path (GREENE, Col. 12, lines 60-64; “the two cones to be generated, a, and a, are the X-Y areas of the two prismatoid bounding boxes, and o is the X-Y area of the overlap of these two bounding boxes”), and wherein  the point, the section, or the area  on the traveling path, to which the environment element relates is the point, the section, or the area where the prospective position of the environment element overlaps the traveling path, respectively (GREENE, Fig. 14, Col. 12, lines 49-53; “The system computes the probability of collision considering each of the overlapping prismatoids separately, tier by tier, estimating the probability based on the amount of overlap, and then using the highest probability among the overlapping tiers”. Col. 16, lines 61-62; “The bigger the overlapping area is, the higher the possibility that the two principals will collide”). 
	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings to estimate a prospective position of a respective environment element, using the first information, calculates a point, a section, or an area where the prospective position of the environment element overlaps the traveling path, and wherein  the point, the section, or the area  on the 

	Regarding Claim 7. The combination disclose the surrounding environment recognition device 73according to claim 1, wherein the processor is further programmed to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”):
	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose, “Provide only the speed information and direction information of the first information corresponding to the environment element upon determining the degree of association equal to or higher than the first threshold and smaller than a second threshold”. However, GREENE teaches:
	Provide only the speed information and direction information of the first information corresponding to the environment element (GREENE, as shown in Fig. 10 snapshot below. Col. 10. Lines 5-42; “The current state of the principal includes upon determining the degree of association equal to or higher than the first threshold and smaller than a second threshold (GREENE, Fig. 3; “specialized assessment 306” [Wingdings font/0xE0] “determine which scenarios become warning 308”. Col.7, lines 52-55 “Based on the number of detected collision scenarios, the preliminary assessor then instantiates a number of specialized assessors to perform more accurate analysis of the collision scenarios (operation 306”. Col. 8, lines 9-12; “the preliminary assessment uses a library of likely trajectories for principals and applies efficient geometric tests to determine whether two principals might collide” … col. 8; lines 62; “segment cons”).

    PNG
    media_image1.png
    311
    645
    media_image1.png
    Greyscale
Fig. 10 snapshot


	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings to provide only the speed information and direction information of the first information corresponding to the environment 

 
	Regarding Claim 10. The combination disclose the surrounding environment recognition device according to claim 1, wherein the processor is further programmed to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”):
	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environment element relates, based on the area associated with the traveling of the  vehicles”. However, GREENE teaches: calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environment element relates, based on the area associated with the traveling of the  vehicles (As shown in GREENE, Fig. 13(b) snapshot below. Col. 11, lines 58-62; “an exemplary intersection of the segmented cones of two vehicles in accordance with one embodiment of the present invention. This intersection can trigger a preliminary assessment of the collision risk in the intersection”).


    PNG
    media_image2.png
    250
    439
    media_image2.png
    Greyscale
Fig. 13(b) snapshot

	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings to calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environment element relates, based on the area associated with the traveling of the  vehicles, as taught by GREENE, to known device of Breed for preventing accidents/collisions to yield predictable results of processing large flow of information in real time and to give accurate and useful warnings of a potential 

	 
	Regarding Claim 11. The combination disclose the surrounding environment recognition device according to claim 10, wherein the processor is further configured to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”) acquire control plan information which includes a traveling course information that is planned by a traveling control unit that is mounted in the vehicle, and calculate the area associated with the traveling of the vehicle, based on acquired the control plan information (Breed, [0517]; “Processor 100A is coupled to the inertial reference unit and also is capable of performing the functions of vehicle control, such as via control of the brake system 70A, steering system 72A and throttle system 74A, crash sensing, rollover sensing, cassis control sensing, navigation functions and accident prevention”)
	
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687